DETAILED ACTION
This office action is in response to a request for continued examination of application 16/055,798, filed on 11/12/2021.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Allowable Subject Matter
Claims 5-7 and 14-16 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s amendments, filed 11/12/2021, have been entered.
Regarding the rejections of claims 1-4, 8-13, and 17-20 under 35 U.S.C. 103, claims 1-4, 8-13, and 17-20 are rejected under 35 U.S.C. 103 under a new combination of references as required by amendment and outlined below. 

Response to Arguments
	Applicant’s arguments, filed 11/12/2021, have been entered.

	Applicant’s arguments have been fully considered, but do not apply to the combination of references cited herein.

Summary: Claims 1-4, 8-13, and 17-20 are rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 8-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi et al. (US 20180292824), hereinafter Kazemi, in view of Lawrenson et al. (20190009785), hereinafter Lawrenson, and Julian et al. (US 20170200061), hereinafter Julian.

	Regarding claim 1, Kazemi teaches a computer-implemented method for learning naturalistic driving behavior based on vehicle dynamic data, comprising:
(see at least Kazemi P. [0087]: “The autonomous vehicle 10 includes one or more sensors 101, a vehicle computing system 102, and one or more vehicle controls 107.  The vehicle computing system 102 can assist in controlling the autonomous vehicle 10.  In particular, the vehicle computing system 102 can receive sensor data from the one or more sensors 101, attempt to comprehend the surrounding environment by performing various processing techniques on data collected by the sensors 101, and generate an appropriate motion path through such surrounding environment.  The vehicle computing system 102 can control the one or more vehicle controls 107 to operate the autonomous vehicle 10 according to the motion path.”; P. [0090]: “In particular, in some implementations, the perception system 103 can receive sensor data from the one or more sensors 101 that are coupled to or otherwise included within the autonomous vehicle 10.  As examples, the one or more sensors 101 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”);
analyzing the vehicle dynamic data and the image data to detect a plurality of behavioral events (see at least Kazemi P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events)”),
wherein a plurality of feature vectors that are associated with the vehicle dynamic data are extracted and analyzed during a particular timeframe to detect the plurality of behavioral events (see at least Kazemi P. [0161]: “By performing the automatic tuning techniques of the present disclosure on a partition, each node can generate a respective set of tuned values for the cost function gain(s) (e.g., as illustrated at 1122, 1124, and 1126). For example, each computing node can generate a gain vector that contains gain values tuned on the corresponding partition of the training data.”);
(see at least Kazemi P. [0006]: “The operations include obtaining data descriptive of a humanly-executed motion plan that was executed by a human driver during a previous humanly-controlled vehicle driving session.  The operations include generating an autonomous motion plan based at least in part on a data log that includes data collected during the previous humanly-controlled vehicle driving session.”; P. [0052]: “More particularly, in some implementations, a training dataset can include a plurality of pairs of motion plans, where each pair includes a humanly-executed motion plan and a corresponding autonomous motion plan.”; P. [0046]: “Particular humanly-controlled driving sessions can be identified as high quality and selected for use according to any number of metrics including, for example, ride quality scoring metrics.  Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.” *(Examiner interprets providing feedback including scores and scoring metrics to be exemplary of annotations of driving events.); and
controlling a vehicle to be autonomously driven based on the naturalistic driving behavior data set (see at least Kazemi P. [0050]: “Regardless, the automatic tuning system can obtain one or more humanly-executed motion plans that can be used as a "gold-standard" for imitation training of the autonomous vehicle motion planning system. To perform such imitation training, the automatic tuning system can employ the autonomous vehicle motion planning system to generate autonomous motion plans based on the humanly-controlled driving session logs.”).
Kazemi does not explicitly teach classifying an event as a stimulus-driven action based on determining that an external stimuli is a cause of the at least one behavioral event.
(see at least Lawrenson P. [0033]: “For example, a malicious party may opt to tailgate an autonomous vehicle repeatedly to force the autonomous vehicle to constantly change lanes.  Such behaviour may cause the autonomous vehicle to operate in a less than optimal manner or in a less efficient manner (e.g., longer trip times, lower fuel efficiency, unnecessary use of resources, such as brake pads and the like), and may be identified as a bullying behaviour. More specifically, a stimulus or an action by another vehicle resulting in a less than optimal manner above a reference threshold (e.g., increase of travel time more than 5 minutes) may be referred to as a bullying behaviour, action or stimulus.”; P. [0068]: “In operation 409, the evidence collection algorithm labels the required evidence with an identifier (ID) corresponding to a bullying event.  Further, if the supplemental data is also to be collected or stored, the evidence collection algorithm may also label the supplemental evidence with an ID corresponding to the bullying event.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the driving behavior learning method of Kazemi with the external event classification of Lawrenson in order to reduce risks that might lead to accidents (Lawrenson P. [0039] and [0040]).
The combination of Kazemi and Lawrenson does not explicitly teach wherein the plurality of feature vectors are associated with a down sampled aggregation of vehicle dynamic data and image data.
In the same field of endeavor, Julian teaches wherein the plurality of feature vectors are associated with a down sampled aggregation of vehicle dynamic data and image data  (see at least Julian P. [0037]: “Alternatively, or in addition, the class identification data may include a probability of the object belonging to one or more classes, and/or may include a portion of visual data associated with the bounding box. A portion of visual data associated with a bounding box may be the visual data (such as pixel values) corresponding to the inside of the bounding box, such as in a cropped image corresponding to each detected object. In some embodiments, the cropped image may be down-sampled, and/or may include a surrounding portion of the bounding box. In some embodiments, the visual data may be included in the output of an inference engine in the case that the certainty of the object classification is low. Alternatively, or in addition, the output of a neural network may include a feature vector from a specified layer of a neural network, or a portion of a feature vector corresponding to the spatial location of the identified objects.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention the apply the known technique of down sampling data in the aggregated training data processing of Kazemi in order to reduce the time and computational power required to process millions of data logs with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)


	Regarding claim 2, Kazemi teaches the method of claim 1.
	Kazemi further teaches wherein receiving the vehicle dynamic data and image data includes receiving driver operational inputs (see at least Kazemi P. [0006]: “The operations include obtaining data descriptive of a humanly-executed motion plan that was executed by a human driver during a previous humanly-controlled vehicle driving session.  The operations include generating an autonomous motion plan based at least in part on a data log that includes data collected during the previous humanly-controlled vehicle driving session.”), vehicular motion operational inputs (see at least Kazemi P. [0006] as above), and at least one distance between a center point of the vehicle and at least one lane marking of a lane of a roadway on which the vehicle is traveling (see at least Kazemi P. [0042]: “To provide an example for the purpose of illustration: an example cost function can provide, among other costs, a first cost that is negatively correlated to a magnitude of a first distance from the autonomous vehicle to a lane boundary. Thus, if a candidate motion plan approaches a lane boundary, the first cost increases, thereby discouraging (e.g., through increased cost penalization) the autonomous vehicle from selecting motion plans that come close to or cross over lane boundaries.  The magnitude of the first distance from the autonomous vehicle to the lane boundary can be referred to as a "feature."” *(Examiner notes that while Kazemi does not verbatim recite the distance between a center point of a vehicle and a lane marking, one of ordinary skill in the art would recognize that a distance between a vehicle and a lane boundary encapsulates effectively the same information regardless of where on the vehicle the distance is measured with respect to.).

Regarding claim 8, Kazemi teaches the method of claim 1.
Kazemi further teaches wherein classifying the at least one behavioral event as the stimulus-driven action includes evaluating at least one behavioral event and associated image data that pertains to at least one traffic related object (see at least Kazemi P. [0040]: “In some implementations, different cost function(s) can be used depending upon a particular scenario that is selected by the motion planning system.  For example, the motion planning system can include a plurality of scenario controllers that detect certain scenarios (e.g., a changing lanes scenario versus a queueing scenario) and guide the behavior of the autonomous vehicle according to the selected scenario.”; P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.”; P. [0090]: “As examples, the one or more sensors 101 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”), wherein the external stimuli includes at least one attention capturing traffic related object that is attended to during the course of the at least one behavioral event (see at least Kazemi P. [0042]: “As another example, the example cost function might provide, among other costs, a second cost that is negatively correlated to a magnitude of a second distance from the autonomous vehicle to a pedestrian.  Thus, the motion planning system is discouraged from selecting motion plans that approach pedestrians.  Again, the magnitude of the second distance can be referred to as a feature and the cost function can include a number of gains that control the influence of such feature on the total cost.  In particular, the respective gains of the second cost and the first cost will effectuate a certain balance between the second cost and the first cost (e.g., it is more important to avoid approaching a pedestrian than it is to avoid crossing a lane boundary).”).

Regarding claim 9, Kazemi teaches the method of claim 1.
Kazemi further teaches further including classifying the at least one behavioral event as a goal-driven action based on the stimulus-driven action (see at least Kazemi P. [0040]: “In some implementations, different cost function(s) can be depending upon a particular scenario that is selected by the motion planning system.  For example, the motion planning system can include a plurality of scenario controllers that detect certain scenarios (e.g., a changing lanes scenario versus a queueing scenario) and guide the behavior of the autonomous vehicle according to the selected scenario.  Different sets of one or more cost functions can correspond to the different possible scenarios and the cost function(s) corresponding to the selected scenario can be loaded and used by the motion planning system at each instance of motion planning.”; P. [0041]: “Gains of the one or more cost functions can include coefficients, thresholds, or other configurable parameters of the one or more cost functions.  For example, the cost function gains can serve to effectuate a balance between competing concerns (e.g., in the form of cost features) when the motion planning system generates an autonomous motion plan for the autonomous vehicle.” *(Examiner interprets adjusting gains to effectuate a balance between motion planning concerns to be exemplary of generating goal driven actions in response to behavioral events.) and determining a cause associated with at least one behavioral event classified as the stimulus-driven action (see at least Kazemi P. [0033]: “The perception system can identify one or more objects that are proximate to the autonomous vehicle based on sensor data received from the one or more sensors and/or the map data.  In particular, in some implementations, the perception system can provide, for each object, state data that describes a current state of such object.  As examples, the state data for each object can describe an estimate of the object's: current location (also referred to as position); current speed (also referred to as velocity); current acceleration, current heading; current orientation; size/footprint (e.g., as represented by a bounding polygon); class (e.g., vehicle vs.  pedestrian vs.  bicycle), and/or other state information.”; P. [0034]: “According to an aspect of the present disclosure, the prediction system can receive the state data and can predict one or more future locations for the object(s) identified by the perception system.  For example, various prediction techniques can be used to predict the one or more future locations for the object(s) identified by the perception system.  The prediction system can provide the predicted future locations of the objects to the motion planning system.”; P. [0035]: “Stated differently, given information about the current locations of proximate objects and/or predictions about the future locations of proximate objects, the motion planning system can determine a motion plan for the autonomous vehicle that best navigates the vehicle relative to the objects at their current and/or future locations.”).

Regarding claim 10, Kazemi teaches a system for learning naturalistic driving behavior based on vehicle dynamic data, comprising:
(see at least Kazemi P. [0088]: “The vehicle computing system 102 includes one or more processors 112 and a memory 114.  The one or more processors 112 can be any suitable processing device (e.g., a processor core, a microprocessor, an ASIC, a FPGA, a controller, a microcontroller, etc.) and can be one processor or a plurality of processors that are operatively connected.  The memory 114 can include one or more non-transitory computer-readable storage mediums, such as RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic disks, etc., and combinations thereof.  The memory 114 can store data 116 and instructions 118 which are executed by the processor 112 to cause vehicle computing system 102 to perform operations.”) cause the processor to:
receive vehicle dynamic data and image data (see at least Kazemi P. [0087]: “The autonomous vehicle 10 includes one or more sensors 101, a vehicle computing system 102, and one or more vehicle controls 107.  The vehicle computing system 102 can assist in controlling the autonomous vehicle 10.  In particular, the vehicle computing system 102 can receive sensor data from the one or more sensors 101, attempt to comprehend the surrounding environment by performing various processing techniques on data collected by the sensors 101, and generate an appropriate motion path through such surrounding environment.  The vehicle computing system 102 can control the one or more vehicle controls 107 to operate the autonomous vehicle 10 according to the motion path.”; P. [0090]: “In particular, in some implementations, the perception system 103 can receive sensor data from the one or more sensors 101 that are coupled to or otherwise included within the autonomous vehicle 10.  As examples, the one or more sensors 101 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”);
analyze the vehicle dynamic data and the image data to detect a plurality of behavioral events (see at least Kazemi P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events)”) ,
wherein a plurality of feature vectors that are associated with the vehicle dynamic data are extracted and analyzed during a particular timeframe to detect the plurality of behavioral events (see at least Kazemi P. [0161]: “By performing the automatic tuning techniques of the present disclosure on a partition, each node can generate a respective set of tuned values for the cost function gain(s) (e.g., as illustrated at 1122, 1124, and 1126). For example, each computing node can generate a gain vector that contains gain values tuned on the corresponding partition of the training data.”);
build a naturalistic driving behavior data set that includes annotations that are based on the at least one behavioral event (see at least Kazemi P. [0006]: “The operations include obtaining data descriptive of a humanly-executed motion plan that was executed by a human driver during a previous humanly-controlled vehicle driving session.  The operations include generating an autonomous motion plan based at least in part on a data log that includes data collected during the previous humanly-controlled vehicle driving session.”; P. [0052]: “More particularly, in some implementations, a training dataset can include a plurality of pairs of motion plans, where each pair includes a humanly-executed motion plan and a corresponding autonomous motion plan.”; P. [0046]: “Particular humanly-controlled driving sessions can be identified as high quality and selected for use according to any number of metrics including, for example, ride quality scoring metrics.  Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.” *(Examiner interprets providing feedback including scores and scoring metrics to be exemplary of annotations of driving events.); and
(see at least Kazemi P. [0050]: “Regardless, the automatic tuning system can obtain one or more humanly-executed motion plans that can be used as a "gold-standard" for imitation training of the autonomous vehicle motion planning system. To perform such imitation training, the automatic tuning system can employ the autonomous vehicle motion planning system to generate autonomous motion plans based on the humanly-controlled driving session logs.”).
Kazemi does not explicitly teach classify an event as a stimulus-driven action based on determining that an external stimuli is a cause of the at least one behavioral event.
In the same field of endeavor, Lawrenson teaches classify an event as a stimulus-driven action based on determining that an external stimuli is a cause of the at least one behavioral event (see at least Lawrenson P. [0033]: “For example, a malicious party may opt to tailgate an autonomous vehicle repeatedly to force the autonomous vehicle to constantly change lanes.  Such behaviour may cause the autonomous vehicle to operate in a less than optimal manner or in a less efficient manner (e.g., longer trip times, lower fuel efficiency, unnecessary use of resources, such as brake pads and the like), and may be identified as a bullying behaviour. More specifically, a stimulus or an action by another vehicle resulting in a less than optimal manner above a reference threshold (e.g., increase of travel time more than 5 minutes) may be referred to as a bullying behaviour, action or stimulus.”; P. [0068]: “In operation 409, the evidence collection algorithm labels the required evidence with an identifier (ID) corresponding to a bullying event.  Further, if the supplemental data is also to be collected or stored, the evidence collection algorithm may also label the supplemental evidence with an ID corresponding to the bullying event.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the driving behavior learning method of Kazemi with the external event (Lawrenson P. [0039] and [0040]).
The combination of Kazemi and Lawrenson does not explicitly teach wherein the plurality of feature vectors are associated with a down sampled aggregation of vehicle dynamic data and image data.
In the same field of endeavor, Julian teaches wherein the plurality of feature vectors are associated with a down sampled aggregation of vehicle dynamic data and image data  (see at least Julian P. [0037]: “Alternatively, or in addition, the class identification data may include a probability of the object belonging to one or more classes, and/or may include a portion of visual data associated with the bounding box. A portion of visual data associated with a bounding box may be the visual data (such as pixel values) corresponding to the inside of the bounding box, such as in a cropped image corresponding to each detected object. In some embodiments, the cropped image may be down-sampled, and/or may include a surrounding portion of the bounding box. In some embodiments, the visual data may be included in the output of an inference engine in the case that the certainty of the object classification is low. Alternatively, or in addition, the output of a neural network may include a feature vector from a specified layer of a neural network, or a portion of a feature vector corresponding to the spatial location of the identified objects.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention the apply the known technique of down sampling data in the aggregated training data processing of Kazemi in order to reduce the time and computational power required to process millions of data logs with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 11, Kazemi teaches the system of claim 10.
(see at least Kazemi P. [0006]: “The operations include obtaining data descriptive of a humanly-executed motion plan that was executed by a human driver during a previous humanly-controlled vehicle driving session.  The operations include generating an autonomous motion plan based at least in part on a data log that includes data collected during the previous humanly-controlled vehicle driving session.”), vehicular motion operational inputs (see at least Kazemi P. [0006] as above), and at least one distance between a center point of the vehicle and at least one lane marking of a lane of a roadway on which the vehicle is traveling (see at least Kazemi P. [0042]: “To provide an example for the purpose of illustration: an example cost function can provide, among other costs, a first cost that is negatively correlated to a magnitude of a first distance from the autonomous vehicle to a lane boundary. Thus, if a candidate motion plan approaches a lane boundary, the first cost increases, thereby discouraging (e.g., through increased cost penalization) the autonomous vehicle from selecting motion plans that come close to or cross over lane boundaries.  The magnitude of the first distance from the autonomous vehicle to the lane boundary can be referred to as a "feature."” *Examiner notes that while Kazemi does not verbatim recite the distance between a center point of a vehicle and a lane marking, one of ordinary skill in the art would recognize that a distance between a vehicle and a lane boundary encapsulates effectively the same information regardless of where on the vehicle the distance is measured with respect to.).

Regarding claim 17, Kazemi teaches the system of claim 10.
Kazemi further teaches wherein classifying the at least one behavioral event as the stimulus-driven action includes evaluating at least one behavioral event and associated image data that pertains to at least one traffic related object, wherein an external stimuli is determined to be a cause of the at least one behavioral event (see at least Kazemi P. [0040]: “In some implementations, different cost function(s) can be used depending upon a particular scenario that is selected by the motion planning system.  For example, the motion planning system can include a plurality of scenario controllers that detect certain scenarios (e.g., a changing lanes scenario versus a queueing scenario) and guide the behavior of the autonomous vehicle according to the selected scenario.”; P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.”; P. [0090]: “As examples, the one or more sensors 101 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”), wherein the external stimuli includes at least one attention capturing traffic related object that is attended to during the course of the at least one behavioral event (see at least Kazemi P. [0042]: “As another example, the example cost function might provide, among other costs, a second cost that is negatively correlated to a magnitude of a second distance from the autonomous vehicle to a pedestrian.  Thus, the motion planning system is discouraged from selecting motion plans that approach pedestrians.  Again, the magnitude of the second distance can be referred to as a feature and the cost function can include a number of gains that control the influence of such feature on the total cost.  In particular, the respective gains of the second cost and the first cost will effectuate a certain balance between the second cost and the first cost (e.g., it is more important to avoid approaching a pedestrian than it is to avoid crossing a lane boundary).”)

Regarding claim 18, Kazemi teaches the system of claim 10.
Kazemi further teaches wherein the processor is further caused to classify the at least one behavioral event as a goal-driven action based on the stimulus-driven action (see at least Kazemi P. [0040]: “In some implementations, different cost function(s) can be depending upon a particular scenario that is selected by the motion planning system.  For example, the motion planning system can include a plurality of scenario controllers that detect certain scenarios (e.g., a changing lanes scenario versus a queueing scenario) and guide the behavior of the autonomous vehicle according to the selected scenario.  Different sets of one or more cost functions can correspond to the different possible scenarios and the cost function(s) corresponding to the selected scenario can be loaded and used by the motion planning system at each instance of motion planning.”; P. [0041]: “Gains of the one or more cost functions can include coefficients, thresholds, or other configurable parameters of the one or more cost functions.  For example, the cost function gains can serve to effectuate a balance between competing concerns (e.g., in the form of cost features) when the motion planning system generates an autonomous motion plan for the autonomous vehicle.” *(Examiner interprets adjusting gains to effectuate a balance between motion planning concerns to be exemplary of generating goal driven actions in response to behavioral events.) and determining a cause associated with at least one behavioral event classified as the stimulus-driven action (see at least Kazemi P. [0033]: “The perception system can identify one or more objects that are proximate to the autonomous vehicle based on sensor data received from the one or more sensors and/or the map data.  In particular, in some implementations, the perception system can provide, for each object, state data that describes a current state of such object.  As examples, the state data for each object can describe an estimate of the object's: current location (also referred to as position); current speed (also referred to as velocity); current acceleration, current heading; current orientation; size/footprint (e.g., as represented by a bounding polygon); class (e.g., vehicle vs.  pedestrian vs.  bicycle), and/or other state information.”; P. [0034]: “According to an aspect of the present disclosure, the prediction system can receive the state data and can predict one or more future locations for the object(s) identified by the perception system.  For example, various prediction techniques can be used to predict the one or more future locations for the object(s) identified by the perception system.  The prediction system can provide the predicted future locations of the objects to the motion planning system.”; P. [0035]: “Stated differently, given information about the current locations of proximate objects and/or predictions about the future locations of proximate objects, the motion planning system can determine a motion plan for the autonomous vehicle that best navigates the vehicle relative to the objects at their current and/or future locations.”).

Regarding claim 19, Kazemi teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method (see at least Kazemi P. [0088]: “The vehicle computing system 102 includes one or more processors 112 and a memory 114.  The one or more processors 112 can be any suitable processing device (e.g., a processor core, a microprocessor, an ASIC, a FPGA, a controller, a microcontroller, etc.) and can be one processor or a plurality of processors that are operatively connected.  The memory 114 can include one or more non-transitory computer-readable storage mediums, such as RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic disks, etc., and combinations thereof.  The memory 114 can store data 116 and instructions 118 which are executed by the processor 112 to cause vehicle computing system 102 to perform operations.”), the method comprising:
receiving vehicle dynamic data and image data (see at least Kazemi P. [0087]: “The autonomous vehicle 10 includes one or more sensors 101, a vehicle computing system 102, and one or more vehicle controls 107.  The vehicle computing system 102 can assist in controlling the autonomous vehicle 10.  In particular, the vehicle computing system 102 can receive sensor data from the one or more sensors 101, attempt to comprehend the surrounding environment by performing various processing techniques on data collected by the sensors 101, and generate an appropriate motion path through such surrounding environment.  The vehicle computing system 102 can control the one or more vehicle controls 107 to operate the autonomous vehicle 10 according to the motion path.”; P. [0090]: “In particular, in some implementations, the perception system 103 can receive sensor data from the one or more sensors 101 that are coupled to or otherwise included within the autonomous vehicle 10.  As examples, the one or more sensors 101 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”);
analyzing the vehicle dynamic data and the image data to detect a plurality of behavioral events (see at least Kazemi P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events)”) ,
wherein a plurality of feature vectors that are associated with the vehicle dynamic data are extracted and analyzed during a particular timeframe to detect the plurality of behavioral events (see at least Kazemi P. [0161]: “By performing the automatic tuning techniques of the present disclosure on a partition, each node can generate a respective set of tuned values for the cost function gain(s) (e.g., as illustrated at 1122, 1124, and 1126). For example, each computing node can generate a gain vector that contains gain values tuned on the corresponding partition of the training data.”);
building a naturalistic driving behavior data set that includes annotations that are based on the at least one behavioral event (see at least Kazemi P. [0006]: “The operations include obtaining data descriptive of a humanly-executed motion plan that was executed by a human driver during a previous humanly-controlled vehicle driving session.  The operations include generating an autonomous motion plan based at least in part on a data log that includes data collected during the previous humanly-controlled vehicle driving session.”; P. [0052]: “More particularly, in some implementations, a training dataset can include a plurality of pairs of motion plans, where each pair includes a humanly-executed motion plan and a corresponding autonomous motion plan.”; P. [0046]: “Particular humanly-controlled driving sessions can be identified as high quality and selected for use according to any number of metrics including, for example, ride quality scoring metrics.  Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.” *(Examiner interprets providing feedback including scores and scoring metrics to be exemplary of annotations of driving events.); and
controlling a vehicle to be autonomously driven based on the naturalistic driving behavior data set (see at least Kazemi P. [0050]: “Regardless, the automatic tuning system can obtain one or more humanly-executed motion plans that can be used as a "gold-standard" for imitation training of the autonomous vehicle motion planning system. To perform such imitation training, the automatic tuning system can employ the autonomous vehicle motion planning system to generate autonomous motion plans based on the humanly-controlled driving session logs.”).
Kazemi does not explicitly teach classifying an event as a stimulus-driven action based on determining that an external stimuli is a cause of the at least one behavioral event.
In the same field of endeavor, Lawrenson teaches wherein the classifying an event as a stimulus-driven action based on determining that an external stimuli is a cause of the at least one behavioral event (see at least Lawrenson P. [0033]: “For example, a malicious party may opt to tailgate an autonomous vehicle repeatedly to force the autonomous vehicle to constantly change lanes.  Such behaviour may cause the autonomous vehicle to operate in a less than optimal manner or in a less efficient manner (e.g., longer trip times, lower fuel efficiency, unnecessary use of resources, such as brake pads and the like), and may be identified as a bullying behaviour. More specifically, a stimulus or an action by another vehicle resulting in a less than optimal manner above a reference threshold (e.g., increase of travel time more than 5 minutes) may be referred to as a bullying behaviour, action or stimulus.”; P. [0068]: “In operation 409, the evidence collection algorithm labels the required evidence with an identifier (ID) corresponding to a bullying event.  Further, if the supplemental data is also to be collected or stored, the evidence collection algorithm may also label the supplemental evidence with an ID corresponding to the bullying event.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the driving behavior learning method of Kazemi with the external event classification of Lawrenson in order to reduce risks that might lead to accidents (Lawrenson P. [0039] and [0040]).
The combination of Kazemi and Lawrenson does not explicitly teach wherein the plurality of feature vectors are associated with a down sampled aggregation of vehicle dynamic data and image data.
In the same field of endeavor, Julian teaches wherein the plurality of feature vectors are associated with a down sampled aggregation of vehicle dynamic data and image data  (see at least Julian P. [0037]: “Alternatively, or in addition, the class identification data may include a probability of the object belonging to one or more classes, and/or may include a portion of visual data associated with the bounding box. A portion of visual data associated with a bounding box may be the visual data (such as pixel values) corresponding to the inside of the bounding box, such as in a cropped image corresponding to each detected object. In some embodiments, the cropped image may be down-sampled, and/or may include a surrounding portion of the bounding box. In some embodiments, the visual data may be included in the output of an inference engine in the case that the certainty of the object classification is low. Alternatively, or in addition, the output of a neural network may include a feature vector from a specified layer of a neural network, or a portion of a feature vector corresponding to the spatial location of the identified objects.”).


Regarding claim 20, Kazemi teaches the medium of claim 19.
Kazemi further teaches wherein the method further includes classifying the at least one behavioral event as a goal-driven action based on the stimulus-driven action (see at least Kazemi P. [0040]: “In some implementations, different cost function(s) can be depending upon a particular scenario that is selected by the motion planning system.  For example, the motion planning system can include a plurality of scenario controllers that detect certain scenarios (e.g., a changing lanes scenario versus a queueing scenario) and guide the behavior of the autonomous vehicle according to the selected scenario.  Different sets of one or more cost functions can correspond to the different possible scenarios and the cost function(s) corresponding to the selected scenario can be loaded and used by the motion planning system at each instance of motion planning.”; P. [0041]: “Gains of the one or more cost functions can include coefficients, thresholds, or other configurable parameters of the one or more cost functions.  For example, the cost function gains can serve to effectuate a balance between competing concerns (e.g., in the form of cost features) when the motion planning system generates an autonomous motion plan for the autonomous vehicle.” *(Examiner interprets adjusting gains to effectuate a balance between motion planning concerns to be exemplary of generating goal driven actions in response to behavioral events.) and determining a cause and the attention capturing traffic related object associated with at least one behavioral event classified as the stimulus-driven action (see at least Kazemi P. [0033]: “The perception system can identify one or more objects that are proximate to the autonomous vehicle based on sensor data received from the one or more sensors and/or the map data.  In particular, in some implementations, the perception system can provide, for each object, state data that describes a current state of such object.  As examples, the state data for each object can describe an estimate of the object's: current location (also referred to as position); current speed (also referred to as velocity); current acceleration, current heading; current orientation; size/footprint (e.g., as represented by a bounding polygon); class (e.g., vehicle vs.  pedestrian vs.  bicycle), and/or other state information.”; P. [0034]: “According to an aspect of the present disclosure, the prediction system can receive the state data and can predict one or more future locations for the object(s) identified by the perception system.  For example, various prediction techniques can be used to predict the one or more future locations for the object(s) identified by the perception system.  The prediction system can provide the predicted future locations of the objects to the motion planning system.”; P. [0035]: “Stated differently, given information about the current locations of proximate objects and/or predictions about the future locations of proximate objects, the motion planning system can determine a motion plan for the autonomous vehicle that best navigates the vehicle relative to the objects at their current and/or future locations.”).

Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi et al. (US 20180292824), hereinafter Kazemi, in view of Lawrenson et al. (20190009785), hereinafter Lawrenson, Julian et al. (US 20170200061), hereinafter Julian, and Farooqi et al. (US 20190202453), hereinafter Farooqi.

Regarding claim 3, Kazemi teaches the method of claim 2.
The combination of Kazemi, Lawrenson, and Julian does not explicitly teach further including analyzing the image data and outputting confidence scores associated with a lane detection, wherein 
In the same field of endeavor, Farooqi teaches further including analyzing the image data and outputting confidence scores associated with a lane detection, wherein the confidence scores are associated with the determination of at least one distance between the center point of the vehicle and the at least one lane marking of the lane of the roadway on which the vehicle is traveling (see at least Farooqi P. [0039]: “Thus, using either type of data, system 10 controls vehicle 12 so that it is properly positioned in a lane 13 of a roadway 14 (e.g., by maintaining an adequate lateral spacing between right and left lane markers).  According to a default state, the system 10 may be configured to use polynomial path data to maintain the lateral spacing.  However, when the steering control system determines that a vehicle-lane confidence level drops below a threshold, the system 10 may utilize the estimation path data instead until the confidence level increases again to a value above the threshold.”;  P. [0042]: “For example, system 10 is configured first to detect a drop in a vehicle-lane confidence level when the right lane marker 20 or other lane-positioning indicia become unidentifiable, and then use--at least temporarily--calculated estimation path data to avoid the illustrated unexpected lateral jump.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of assessing lane position of an autonomous vehicle by determining a confidence level of the vehicle position with respect to a lane boundary as taught by Farooqi in the method of learning driving behavior which takes into account lane positioning as taught by Kazemi in order to classify driving behavior with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 4, Kazemi teaches the method of claim 3.
Kazemi further teaches wherein analyzing the vehicle dynamic data and the image data includes aggregating vehicle dynamic data and image data (see at least Kazemi P. [0007]: “Another example aspect of the present disclosure is directed to a computer system.  The computer system includes one or more processors and one or more tangible, non-transitory, computer-readable media that collectively store a data log that includes data collected during a previous humanly-controlled vehicle driving session.  The computer system includes an autonomous vehicle motion planning system implemented by the one or more processors.”; P. [0090]: “As examples, the one or more sensors 101 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”).
The combination of Kazemi, Lawrenson, and Julian does not explicitly teach wherein the confidence scores associated with the lane detection influence an amount of weight associated with the image data with respect to aggregation with the vehicle dynamic data.
In the same field of endeavor, Farooqi teaches wherein the confidence scores associated with the lane detection influence an amount of weight associated with the image data with respect to aggregation with the vehicle dynamic data (see at least Farooqi P. [0071]: “According to one example, the Kalman filter 69 may comprise a prediction step and a weighting step.  In the prediction step, the filter 69 may determine a plurality of lateral offset and corresponding heading angle measurements, as well as uncertainty values corresponding to each set of lateral offset and heading angle measurements. According to one example, the uncertainty values may comprise a scores based on a respective accuracy probability.  In the weighting step, subsequent lateral offset and heading angle measurements may be received, and the earlier measurements may be updated using a weighted average, wherein less weight is given to values having correspondingly higher uncertainty values.”; P. [0072]: “Once computer 40 has determined polynomial path data (block 520) and estimation path data (block 530), then process 500 may proceed to block 540.  In block 540, computer 40 may determine whether a vehicle-lane confidence is less than or equal to a predetermined threshold.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of assessing lane position of an autonomous vehicle by determining a confidence level of the vehicle position with respect to a lane boundary as taught by Farooqi in the method of learning driving behavior which takes into account lane positioning as taught by Kazemi in order to classify driving behavior with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 12, Kazemi teaches the system of claim 11.
The combination of Kazemi, Lawrenson, and Julian does not explicitly teach further including analyzing the image data and outputting confidence scores associated with a lane detection, wherein the confidence scores are associated with the determination of at least one distance between the center point of the vehicle and the at least one lane marking of the lane of the roadway on which the vehicle is traveling.
In the same field of endeavor, Farooqi teaches further including analyzing the image data and outputting confidence scores associated with a lane detection, wherein the confidence scores are associated with the determination of at least one distance between the center point of the vehicle and the at least one lane marking of the lane of the roadway on which the vehicle is traveling (see at least Farooqi P. [0039]: “Thus, using either type of data, system 10 controls vehicle 12 so that it is properly positioned in a lane 13 of a roadway 14 (e.g., by maintaining an adequate lateral spacing between right and left lane markers).  According to a default state, the system 10 may be configured to use polynomial path data to maintain the lateral spacing.  However, when the steering control system determines that a vehicle-lane confidence level drops below a threshold, the system 10 may utilize the estimation path data instead until the confidence level increases again to a value above the threshold.”;  P. [0042]: “For example, system 10 is configured first to detect a drop in a vehicle-lane confidence level when the right lane marker 20 or other lane-positioning indicia become unidentifiable, and then use--at least temporarily--calculated estimation path data to avoid the illustrated unexpected lateral jump.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of assessing lane position of an autonomous vehicle by determining a confidence level of the vehicle position with respect to a lane boundary as taught by Farooqi in the method of learning driving behavior which takes into account lane positioning as taught by Kazemi in order to classify driving behavior with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 13, Kazemi teaches the system of claim 12.
Kazemi further teaches wherein analyzing the vehicle dynamic data and the image data includes aggregating vehicle dynamic data and image data (see at least Kazemi P. [0007]: “Another example aspect of the present disclosure is directed to a computer system.  The computer system includes one or more processors and one or more tangible, non-transitory, computer-readable media that collectively store a data log that includes data collected during a previous humanly-controlled vehicle driving session.  The computer system includes an autonomous vehicle motion planning system implemented by the one or more processors.”).
The combination of Kazemi, Lawrenson, and Julian does not explicitly teach wherein the confidence scores associated with the lane detection influence an amount of weight associated with the image data with respect to aggregation with the vehicle dynamic data.
(see at least Farooqi P. [0071]: “According to one example, the Kalman filter 69 may comprise a prediction step and a weighting step.  In the prediction step, the filter 69 may determine a plurality of lateral offset and corresponding heading angle measurements, as well as uncertainty values corresponding to each set of lateral offset and heading angle measurements. According to one example, the uncertainty values may comprise a scores based on a respective accuracy probability.  In the weighting step, subsequent lateral offset and heading angle measurements may be received, and the earlier measurements may be updated using a weighted average, wherein less weight is given to values having correspondingly higher uncertainty values.”; P. [0072]: “Once computer 40 has determined polynomial path data (block 520) and estimation path data (block 530), then process 500 may proceed to block 540.  In block 540, computer 40 may determine whether a vehicle-lane confidence is less than or equal to a predetermined threshold.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of assessing lane position of an autonomous vehicle by determining a confidence level of the vehicle position with respect to a lane boundary as taught by Farooqi in the method of learning driving behavior which takes into account lane positioning as taught by Kazemi in order to classify driving behavior with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fields et al. (US 10077056) discloses a system and method for measuring a driver's actual driving behaviors (e.g., acceleration, deceleration) in a manual driving mode to determine their ..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662